Citation Nr: 0940866	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  08-12 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The appellant reports service as a U.S. Merchant Mariner from 
April 1967 to April 1989. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
San Juan, Puerto Rico.


FINDINGS OF FACT

1.  The appellant served on several vessels as a Merchant 
Seaman from April 1967 to April 1989.

2.  The appellant was not a member of the American Merchant 
Marine in Oceangoing Service during the Period of Armed 
Conflict, December 7, 1941, to August 15, 1945, or a member 
of the U.S. Merchant Seamen who served on blockade ships in 
support of Operation Mulberry during World War II.

3.  The appellant is not considered to have performed active 
military, naval, or air service for purposes of VA benefits.


CONCLUSION OF LAW

The criteria for recognition of the appellant as having basic 
eligibility for VA benefits are not met.  38 U.S.C.A. § 101 
(West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.1, 3.6, 3.7 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant reports that he is entitled to veteran status 
because he served as a U.S. Merchant Mariner from April 1967 
to April 1989.  In support of his claim for nonservice-
connected pension benefits, he submitted several Certificates 
of Discharge to Merchant Seaman from the Department of 
Transportation and U.S. Coast Guard, reflecting that he 
served on several vessels, such as the U.S.N.S. Silas Bent 
and the S.S. Southport II, that sailed on coastal, 
intercoastal, and foreign voyages.  He also provided a copy 
of an identification card demonstrating his service as a U.S. 
Merchant Mariner.

Eligibility for VA benefits is based on statutory and 
regulatory provisions that define an individual's legal 
status as a "veteran of active military, naval or air 
service."  See 38 U.S.C.A. § 101(2), (24) (West 2002); 38 
C.F.R. §§ 3.1(d), 3.6 (2009).  In addition, laws and 
regulations provide that certain individuals and groups are 
considered to have performed active military, naval, or air 
service for purposes of VA benefits.  See 38 C.F.R. § 3.7 
(2009).

Under Public Law No. 95-202, § 401, 91 Stat. 1433, 1449-50 
(Nov. 23, 1977) [P.L. 95-202], the service of certain groups 
who rendered service to the Armed Forces of the United States 
shall be considered "active duty for the purposes of all 
laws administered by the Secretary of Veterans Affairs" if 
the Secretary of Defense designates the group for such 
consideration based upon the factors listed in the statute.  
The Secretary of Defense delegated these determinations to 
the Secretary of the Air Force, whose determinations can be 
found under 38 C.F.R. § 3.7.  38 U.S.C.A. § 106 (West 2002).

Under 38 C.F.R. § 3.7, United States Merchant Seamen who 
served on blockade ships in support of Operation Mulberry 
during World War II and American Merchant Marines who were in 
Oceangoing Service during the period of armed conflict from 
December 7, 1941, through August 15, 1945, are considered to 
have had active service.  38 C.F.R. § 3.7(x)(14), (15) 
(2009).

In this case, the appellant does not contend that he had 
qualifying service from December 1941 to August 1945 or 
service during World War II in support of Operation 
Mullberry; rather, he asserts that his service as a Merchant 
Seaman from April 1967 to April 1989 should considered 
"active military service."  However, the Board is bound by 
the laws and regulations, and there is no provision of law 
which accepts the service of a post-World War II Merchant 
Mariner as valid active service for VA benefits purposes.  

In view of the fact that the appellant had no qualifying 
service, basic eligibility for VA benefits to include 
nonservice-connected pension benefits have not been met.  
Therefore, because the law is dispositive of the issue on 
appeal, the claim is denied because of lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis, 6 Vet. App. at 430 (where the 
law and not the evidence is dispositive the Board should deny 
the claim on the ground of the lack of legal merit or the 
lack of entitlement under the law); VAOPGCPREC 5-2004 (June 
23, 2004) (VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit).  

As this issue hinges on whether the appellant has requisite 
service, the law as mandated by statute, and not the 
evidence, is dispositive of this appeal.  Thus, VCAA notice 
is not applicable.  See Mason v. Principi, 16 Vet. App. 129 
(2002); see also Sabonis, 6 Vet. App. (where application of 
the law to the facts is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought.).  As such, no further action is required 
under the VCAA.


ORDER

The appellant fails to meet basic eligibility for VA 
benefits.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


